The following interlocutory judgment was pronounced at the June term, 1789.
By the Court.
Henry Payne ought to have run his entry in the following manner, to-wit:
Beginning at his present beginning, described on the connected plat by the letter A, and from thence extending lines north-west and south-west, of equal length, and so far that lines at right angles from the termination of these two lines, would include the quantity in a survey of a square form. Then Lewis E. Turner ought to have began at A, Henry Payne’s beginning, and ought to have surveyed his 500 acres in a square form, adjoining Payne on his south-east side.
The defendant ought to have began his 1500 acre survey at the east corner of the said Turner’s survey, made as herein before directed, and to have extended his first line south-west, and then from the said beginning another line south-east, extending those two lines so far that lines at right angles from the terminations thereof, would include the quantity in a survey of a square figure, and lie adjoining Turner’s survey on the south-east side.
The defendant ought also to have surveyed his 1600 acre survey, beginning at the east corner of his 1500 acre survey as herein above directed, and to have surveyed the same in a square form, adjoining the said survey of 1500 acres, on the south-east side. Order of survey, etc.
But at the present term a writing being produced from the defendant, acknowledging the plaintiff’s title to be superior to his, judgment was given for the plaintiff, for 437 acres, with costs.